— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 17, 1974, which reversed a referee’s decision and affirmed the initial determination of the Industrial Commissioner that claimant was disqualified from receiving benefits effective June 27, 1974 because she voluntarily left her employment without good cause. The claimant worked as a teacher in a day care center for a year and a half through June 26, 1974. Pursuant to the contract between her union and employer, she was required to give one month’s notice of her intention to quit. After meeting a prospective employer in April, 1974, although a precise salary was not fixed, she believed that she had been offered a definite job as an administrative assistant to commence on July 5, 1974. In May, 1974 she tendered her written resignation to take effect on June 26, 1974. On July 5, 1974 she discovered that because of funding problems the new job was not available. Although we disagree with the board’s conclusion that it made a difference that claimant made her resignation effective June 26, 1974 rather than July 3, 1974, a week closer to the commencement of the expected new employment, there is substantial evidence on this record to support the conclusion of the board that she voluntarily left her employment without good cause. The termination by claimant of her employment in the expectation of a new job which failed to materialize amounted to a voluntary separation from her employment without good cause (Labor Law, § 593, subd 1; Matter of Fallon [Cather-wood], 28 AD2d 1016). Decision affirmed, without costs. Herlihy, P. J., Larkin and Reynolds, JJ., concur; Sweeney and Main, JJ., dissent and vote to reverse in the following memorandum by Sweeney, J.